DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-20 are pending with claims 11-20 withdrawn. Claims 1-8 and 10 are under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Corral et al. (US 2014/0147688), hereinafter Corral, in view of Fink et al. (US Patent No. 6,048,488), hereinafter Fink. 
Regarding claim 1, Corral discloses a method of forming a composite laminate (abstract) suitable for a wind turbine (curved mold as in par. 0079 demonstrates that the mold would be suitable to produce a wind turbine) comprising: 
(a) assembling a laminated structure comprising at least two reinforced layers and at least one “interleaf layer” positioned adjacent to one of the at least two reinforced layers (par. 0080, 0085 where “resin distribution medium” and “reinforced layers” are used to denote each), wherein the “interleaf layers” have a higher intrinsic permeability to the resin than the reinforced layers (par. 0085), where the structure would define a through-thickness (representing the thickness of the layup).  
Corral further discloses (b) placing the structure into a mold (par. 0079-0080, 0085-0086), and (c) independently transferring resin into a plurality of inlet ports (Fig. 7, 61a and 61c) into each “layer” of the structure as to establish a pressure gradient in the resin flow across the through-thickness of the laminated structure (par. 0006, Fig. 1 shows “resin distribution medium” on top of “reinforcement layers” for one layer, with the “lead lag” of the resin which reads upon the “resin flow front”), the resin flow infusing the through-thickness of the laminated structure (Figs 1b-1d or 6a-6d), and curing (par. 0218) the transferred resin in the laminated structure to form a composite laminate component comprising the assembled structure above (par. 0218 explaining Fig. 7). 
Corral further (c) discloses the “sequential and independent” nature of the injection of resin with respect to a second embodiment, using a complex laminate (Fig. 7, par. 0217-0218, 0231), where Corral notes that “it is common” to infuse zones (A) and (B) (Fig. 7, representing two distinct “layups” that constitute one “article” when formed together) as “sequential infusion and cure steps” in order to control the resin flow pattern in each zone (as discussed in Figs. 1 and 6, par. 0090) and reduce the “lead-lag” of the resin as it flows through the structure. Additionally, the structure of par. 0231 would appear to read upon the claimed structure, in this cited embodiment. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the at least two zones above are sequentially (as to avoid “lead lag” and incomplete impregnation of the preform within the structure as discussed in par. 0231 and Example 2) and independently fill each layer of the structure with resin as recited in the claim.
 However, Corral is disclosed above does not explicitly disclose the vertical arrangement of the layers as recited in claim 1. 
However, Fink discloses a similar structure of a layup infused with resin (Fink. Fig. 2), where the layers are arranged vertically with respect to one another, with a separation ply between each layer. Fink further discusses (4:30-4:43) specifically a “series flow” method which provides for resin injection of “one after the other” as recited in the claim or “triggering a first resin feed line” and then subsequently, “triggering a second resin feed line” as recited in claim 1 as amended. 
Fink discloses an “improvement” in the same manner of the claimed invention, to the “base” process of Corral above in that Fink further includes a vertical arrangement of the layers, from one layer to the next, and is “comparable” to Corral above. Because Fink and Corral are both involved in the field of molding composites, and specifically for RTM molding processes, one of ordinary skill in the art would have found the techniques of Fink applicable to Corral above, and would have had a reasonable expectation of success from having incorporated the series flow techniques above from Fink into the process of Corral above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the materials are injected sequentially and independently, as is claimed.  
Regarding claim 2, Corral/Fink discloses the subject matter of claim 1, but does not explicitly disclose the range of intrinsic permeability with respect to the interleaf layers. However, Corral does disclose that “any distribution layer with greater permeability than the reinforcement layers (11) may be suitable as a resin distribution media (30)” (Corral, par. 0085). 
As such, Corral recognizes that this is a result-effective variable upon how well the resin flows through the material in the through-thickness direction. It has been held that the optimization of a result-effective variable supports a case of prima facie obviousness. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the intrinsic permeability of the material is as is claimed, as to allow for resin flow in the through-thickness direction. 
Regarding claim 3, Corral/Fink discloses the subject matter of claim 1, and further discloses placing a peel ply section adjacent a portion of at least one of the plurality of interleaf layers (Corral, par. 0083-0084). While Corral appears to discuss that this peel-ply is porous, the “lower peel ply” is read to be a non-porous release film (par. 0084). Because either of the disclosed peel plies could be considered to read on this limitation, the lower peel ply is considered to meet this claim limitation with respect to being “non-porous”, or in the alternative, it would have been obvious to one of ordinary skill in the art in view of the above to have made the peel ply layer non-porous in the case of a release film. . 
Regarding claim 4, Corral/Fink discloses the subject matter of claim 1, and further discloses the alternating structure of interleaf (resin distribution media) layers and reinforced layers as is claimed (Corral, par. 0080, 0085). 
Regarding claim 5, Corral/Fink discloses the subject matter of claim 1, and further discloses placing reinforced layers adjacent to one another (Corral, Fig. 7, par. 0217-0218, 0231).  
Regarding claim 6, Corral/Fink discloses the subject matter of claim 1, and further discloses supplying resin to a “manifold” that has independently controlled outlets (Corral, par. 0231 explains that there are two inlet and two outlet ports which would read upon this limitation as there is one port for each layer of the strructure). Additionally, the structure as shown in Fink, Fig. 2 would read upon this claim limitation.  
Regarding claims 7-8, Corral discloses the subject matter of claim 1, and as noted above, provides for the “independent” and “sequential” nature of the injection of resin into a more complex structure as discussed above. However, Corral does not explicitly disclose that the method includes these steps as recited in claims 7-8 with respect to providing a predetermined time delay by measuring the time required for resin to flow through at least one of the interleaf layers. 
However, Corral does specifically recognize the speed of the resin flow through the resin distribution media (interleaf layers) is a variable that may be varied in order to reduce the “lead-lag” and the occurrence of any “dry spots” within the material (Corral, par. 0231). As such, one of ordinary skill in the art would have found it obvious to have measured the time between the resin flow initiation and the time required for it to wet out an adjacent reinforced layer (with a relatively lower permeability than the interleaf layers) as is recited in the claims as to avoid a situation where the reinforced layer does not fully wet out with resin. 
Regarding claim 10, Corral/Fink discloses the subject matter of claim 1, and further discloses that the resin distribution medium (interleaf layer) (Corral, par. 0072) can be made up of a “filter” (fish netting or mesh) structure (par. 0072), under the BRI of the claim. 
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the references do not teach the claim limitations, as amended, but addresses each reference separately, rather than the combination of references. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, Corral teaches the pressure gradient, while Fink teaches the vertical arrangement of layers and successive treatment of each layer. As such, Applicant’s arguments are not found persuasive, as the combination of references appears to meet the claims as currently amended and the rejection is maintained as updated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742